NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                  JOANN SPIGNER,
                  Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
               __________________________

                       2012-7019
               __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0759, Judge Mary J.
Schoelen.
             __________________________

                   Decided: March 9, 2012
               __________________________

   JOANN SPIGNER, of Dallas, Texas, pro se.

    NICHOLAS JABBOUR, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and Martin
F. Hockey, Assistant Director. Of counsel on the brief was
2                                            SPIGNER   v. DVA

MICHAEL J. TIMINSKI, Deputy Assistant General Counsel,
United States Department of Veterans Affairs, of Wash-
ington, DC.
              __________________________

    Before RADER, Chief Judge, BRYSON and LINN, Circuit
                        Judges.
PER CURIAM.
    Joann Spigner (“Spigner”) appeals from a final deci-
sion of the United States Court of Appeals for Veterans
Claims (“Veterans Court”), affirming a decision of the
Board of Veterans’ Appeals (“Board”), which denied her
claim for entitlement to dependency and indemnity com-
pensation (“DIC”) benefits pursuant to 38 U.S.C. § 1151.
Spigner v. Shinseki, No. 10-0759 (Vet. App. June 14,
2011). Because Spigner appeals only factual determina-
tions and the application of law to the facts of her case,
this court lacks authority to review the issues presented
and dismisses her appeal.
                       BACKGROUND
    Spigner’s now-deceased husband (“Mr. Spigner”)
served on active duty in the U.S. Marine Corps from 1951
to 1954. In February 1987, Mr. Spigner was admitted to a
Department of Veterans Affairs (“VA”) medical center for
treatment of Korsakoff’s syndrome. While an inpatient at
the VA medical center, on May 4, 1987, Mr. Spigner
slipped and fell on a wet floor. Mr. Spigner complained
about, and was treated for, an injury to his left elbow as a
result of this fall. A few days later, on May 7, 1987, Mr.
Spigner was released from the VA medical center.
    In December 1993, Mr. Spigner died in his home. The
death certificate indicated that the immediate cause of his
death was ischemic heart disease and that the underlying
cause was arteriosclerotic cardiovascular disease. Cere-
bral vascular disease was also listed as another “signifi-
cant condition” contributing to his death, but not the
SPIGNER   v. DVA                                           3
underlying cause. Similarly, the autopsy report stated
that his death was “the result of sudden cardiac arrest
because the vessels that supply the heart muscle itself
with blood had been narrowed and reduced.” At the time
of his death, Mr. Spigner was receiving non-service-
connected disability benefits.
     In 2005, Spigner filed an application seeking DIC
benefits pursuant to 38 U.S.C. § 1151. The VA regional
office requested a medical opinion as to whether Mr.
Spigner’s fall at the VA medical center in 1987 contrib-
uted to his death in 1993. The VA doctor concluded that
the two events were unrelated and noted that it was
unlikely that any documented injury from the 1987 fall
contributed in any way to Mr. Spigner’s death from heart
disease in 1993. Accordingly, the regional office denied
Spigner’s claim for DIC benefits. In February 2010, the
Board affirmed the decision of the regional office. Spigner
appealed the Board’s decision to the Veterans Court,
which on June 14, 2011, affirmed the Board’s decision.
Spigner appeals.
                        DISCUSSION
    This court’s authority to review decisions of the Vet-
erans Court is limited. In appeals from the Veterans
Court not presenting a constitutional question, this court
“may not review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
See, e.g., Johnson v. Derwinski, 949 F.2d 394, 395 (Fed.
Cir. 1991). Spigner raises three primary arguments on
appeal; each is addressed in turn.
    First, Spigner argues that the Veterans Court im-
properly applied § 1151 to the facts of her case. Specifi-
cally, Spigner disagrees with the factual basis for the
decision of the Veteran’s Court that Mr. Spigner’s fall in
1987 did not contribute to his death in 1993. The applica-
tion of § 1151 to the facts of Spigner’s case does not raise
4                                            SPIGNER   v. DVA

an issue within this court’s authority to review. 38 U.S.C.
§ 7292(d)(2).
     Second, Spigner argues that the Veterans Court ap-
plied § 1151 to the facts of her case in a manner inconsis-
tent with Brown v. Gardner, 513 U.S. 115 (1994). This
argument is inapposite. Gardner dealt only with whether
§ 1151 required a showing that the VA was at fault, id. at
116, an issue that was not the basis of the Veterans
Court’s decision here. Here, the question of fault for the
fall was not at issue. The only issue was whether Mr.
Spigner’s death was caused by his injury at the VA facil-
ity. The Veterans Court found that sufficient evidence
supported the Board’s conclusion that his elbow injury in
1987 did not cause his death from ischemic heart disease
in 1993. Moreover, § 1151 has been amended substan-
tially in response to the decision in Gardner. See Bartlett
v. Shinseki, 24 Vet. App. 328, 330 n.2 (2011) (“The legisla-
tive history is clear that the change [in section 1151] was
generated to overturn the U.S. Supreme Court’s decision
in Brown v. Gardner.”).
     Finally, Spigner also challenges some of the factual
findings of the Veterans Court as unconstitutional be-
cause the Veterans Court “gave more weight” to the
Board’s findings than to Spigner’s evidence. This argu-
ment does not raise a constitutional question and is
essentially a challenge to the Veterans Court’s weighing
of the evidence, a factual matter entirely outside the scope
of this court’s review authority. Maxson v. Gober, 230
F.3d 1330, 1333 (Fed. Cir. 2000); see also Helfer v. West,
174 F.3d 1332, 1335 (Fed. Cir. 1999) (“[C]haracterization
of [a] question as constitutional in nature does not confer
upon us jurisdiction that we otherwise lack.”).
                       CONCLUSION
   For the foregoing reasons, Spigner’s appeal is dis-
missed.
                      DISMISSED
SPIGNER   v. DVA                          5

                         COSTS
   Each party shall bear its own costs.